Electronically Filed
                                                      Supreme Court
                                                      SCPW-XX-XXXXXXX
                                                      06-DEC-2021
                                                      02:20 PM
                                                      Dkt. 7 ODDP

                         SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           LUANA GOLDEN AND JALYN GOLDEN, Petitioners,

                                vs.

 THE HONORABLE JOHN M. TONAKI, Judge of the Circuit Court of the
        First Circuit, State of Hawai#i, Respondent Judge,

                                and

     CRAIG Y. WATASE DBA MARK DEVELOPMENT INC., Respondent.


                        ORIGINAL PROCEEDING
                    (CASE NO. 1CCV-XX-XXXXXXX)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of Petitioners Luana Golden and
Jalyn Golden’s petition for writ of mandamus, filed on

November 24, 2021, and the record, petitioners fail to

demonstrate a clear and indisputable right to relief and have

alternative means to seek relief, including filing a renewed

motion for default in compliance with Rule 7 of the Rules of the

Circuit Court of the State of Hawai#i.   Based on the record, it

cannot be said that the respondent judge exceeded his

jurisdiction, committed a flagrant and manifest abuse of
discretion, or refused to act on a matter in presiding over the

case.   Petitioners, therefore, are not entitled to the requested

extraordinary writ.    See Kema v. Gaddis, 91 Hawai#i 200, 204-05,

982 P.2d 334, 338-39 (1999) (a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action; such a writ is meant to restrain a

judge of an inferior court who has exceeded his or her

jurisdiction, has committed a flagrant and manifest abuse of

discretion, or has refused to act on a subject properly before

the court under circumstances in which he or she has a legal duty

to act).   Accordingly,

           It is ordered that the petition for writ of mandamus is

denied.

           DATED:   Honolulu, Hawai#i, December 6, 2021.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins




                                  2